DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following detailed action acknowledges the amendments of the response filed on the 12th of March of 2020. The amendments in the filed response have been entered. 
Claims 16, 20 and 21 have been amended. 
Claims 1-15 are confirmed to have been cancelled. 
Claims 16-20 are pending in the application and the status of the application is currently pending. 

Claim Objections
Claim 20 is objected to because of a minor informality: the claim recites that that, in line 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection is based on the subject matter eligibility test that is detailed in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Patent Eligibility Guidance Update (October 2019 Update). The conclusions of the test support the rejection. 
In Step 1 of the test, the claims were found to be directed to one of the four statutory categories, which is a process to manage voter authentication information, executed by a voting system. 
In Step 2A(1), the claims were found to recite an abstract idea. Claim 16 recites: 
receiving account information from a user, the account information including personally identifiable information of the user and voter registration information for the user; (such as proof of residence, proof of citizenship or photo ID)
creating an account for the user on the automated voting platform and identifying the account as an unauthenticated account; (such as an employee creating a record awaiting to be approved)
preventing the user from accessing the automated voting platform while the account is identified as an unauthenticated account; (such as the account is not yet active)
submitting the voter registration information to a governmental system; (such as the employee sending the approval request to the DMV)
receiving verification from the governmental system that the user is registered to vote; (such as receiving confirmation from the DMV)
in response to receiving the verification, identifying the account as an authenticated account, (such as activating the account after being approved) 
wherein identifying the account as an authenticated account further includes obtaining the location of a client computing device, (such as the recorded location of the user in the DMV to define where the voter is registered to vote) 
wherein the client computing device comprises a personal computing device capable of communicating with the governmental system and obtaining biometric data continuously from the user; (such as a voting station agent)
allowing the user to access the automated voting platform to submit a vote from the client computing device (voter is allowed to place their vote); 
receiving the biometric data continuously from the user for comparison to the account information; (such as presenting the user’s photo ID at the voting station) and 
providing the user access to the voting system based on receiving an authentic biometric data submission. (such as the voting station agent matches the photo ID is of the user that is placing the vote) 
Claim 16 recites in the emphasized limitations the interaction between a user that is registering to vote and a voting system performing functions of sending and receiving data for confirmation and matching data for authentication, as would a current voting system. The limitations that recite biometric data can be interpreted as a picture or photo received by the voting system used to compare with stored data. This process recited in points a-k is similar to the concept of legal obligations and legal interactions, such as of a voting system 
Claim 21 recites a similar method to claim 16, reciting:
receiving account information from a user, the account information including personally identifiable information of the user and voter registration information for the user; (such as proof of residence, proof of citizenship or photo ID)
creating an account for the user on the automated voting platform and identifying the account as an unauthenticated account; (such as an employee creating a record awaiting to be approved)
preventing the user from accessing the automated voting platform to submit votes while the account is identified as an unauthenticated account; (such as the account is not yet active)
submitting the voter registration information to a governmental system; (such as the employee sending the approval request to the DMV)
receiving confirmation for the propriety of the account information comprising verification from the governmental system that the user is registered to vote; (such as receiving confirmation from the DMV)
in response to receiving the verification, identifying the account as an authenticated account; (such as activating the account after being approved)
allowing the user to access the automated voting platform to submit a first vote (such as a voter is allowed to place their vote); 
receiving confirmation comprising biometric information, (voting station agent authenticates the user)
wherein prior to allowing the user to access a second vote the automated voting platform implements a biometric authentication routine by: comparing the biometric information to the biometric information saved in a database so that when the received biometric scan matches the biometric information saved in the database the user is allowed to access the automated voting platform to submit additional votes. (such as a voting station agent matches the photo ID is of the user that is placing a vote)
Claim 21 recites in the emphasized limitations the interaction between a user that is registering to vote and a voting system performing functions of sending and receiving data for confirmation and matching data for authentication, as would a current voting system. The limitations that recite biometric data can be interpreted as a picture or photo received by the voting system used to compare with stored data. This process as recited in points l-t is similar to the concept of legal obligations and legal interactions, such as of a voting system registration with the DMV and voting access at an in-person voting station. These concepts include the interaction between people included in the abstract idea of a Certain Method of Organizing Human Activity.
The dependent claims 17-20 further support the interpretation of the abstract idea. 
Claim 17 recites: wherein submitting the voter registration information to a governmental system comprises one of: requesting, by the voting system, that the user be registered to vote; or requesting, by the voting system, that a user's voting registration status be verified. (Interpreting the employee sending the 
Claim 18 recites: wherein the account information includes biometric information, the method further comprising: prior to allowing the user to access the automated voting platform to submit votes, implementing a biometric authentication routine by: receiving, from a client computing device, a biometric scan of the user while the user is using the client computing device to access the voting system; comparing the received biometric scan to the biometric information received in the account information; and when the received biometric scan matches the biometric information received in the account information, allowing the user to access the automated voting platform to submit votes. (Interpreting the biometric scan as a facial scan, the information is a photo ID of the user, which the voting station agent matches the photo ID to the user that is placing the vote.) 
Claim 19 recites: wherein the biometric scan and the biometric information each comprises a facial scan of the user. (such as the photo ID.)
Claim 20 recites: wherein the account information includes: continuously implementing a biometric authentication routine comprising the facial scan of the user that is taken by a client computing device that is used by the user to access the voting system; saving the facial scan to a database; for each facial scan that is obtained: comparing the facial scan to the facial scan saved in a database that was received in the account information; and upon determining that received facial scan matches the facial scan saved in the database, continuing to grant access to the automated voting platform to the client computing device. (The voting station agent authenticates the user by matching the photo ID to the user that is placing the vote). 
The limitations emphasized in the dependent claims 17-20 describe actions that can be executed by an agent managing the voting platform. These limitations further support the abstract idea of Certain Methods of Organizing Human Activity.
Therefore, the conclusion of Step 2A(1) for claims 16-21 is the claims include limitations that recite an abstract idea.
In Step 2A(2), the claims that recite the judicial exception do not integrate the judicial exception into a practical application. Claims 16 and 21 recite an automated voting system, interpreted as a server system that sends instructions and receives data that can be processed, where it manages the voter registration and access to place a vote. The functions recited in points a-k of claim 16 and l-t of claim 21 are automated functions of the interpreted voting agent that assists in the voter registration and in the voter access. The limitations including biometric scan do not clearly recite if the voting platform is performing the scanning. Further, these limitations support the facial scan as the biometric data, which can be broadly interpreted as using a photo ID of the voter. Thus, the voting platform is merely sending and receiving data and comparing data, which are functions that can be performed by a person providing a service for another person. These functions of claims 16 and 21 suggest a computer is merely executing the abstract idea and do not recite the abstract idea in a practical application.
The dependent claims 17-20 further support the conclusion of lack of a practical application of the abstract idea. As is shown in points u-x, the claims recite functions that 
Therefore, the conclusion of Step 2A(2) is the claims 16-21 lack a practical application that incorporates the abstract idea, and thus the claims are directed to the abstract idea. 
In Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a voting system that is interpreted as the central server of the claimed invention; a government system that is a remote server that stores records of the voter registration for access confirmation; and a client computing device that provides the input of the user, where it is not recited as part of the voting system. The voting system in claims 16 and 21 is recited to perform functions of registration and authentication of a generic voting system managed by people. Claims 17, 18 and 20 further recite the functions executed by the voting system that can be performed by people. Claim 19 recites biometric scan and biometric information which are interpreted as data and more specific to a facial scan, interpreted as a photo ID, sent by the user device. The additional elements of the claims limit the abstract idea to a specific technical field, but the claims do not recite sufficient evidence of improvement to the technology or technical field that would improve the process of registering a voter and authenticating a voter over what is merely automation of the process. Considering the additional elements individually, the claims do not include elements that are sufficient to amount to significantly more than the judicial exception. Considering the additional elements in combination, the steps do not add any meaningful limits on practicing the 
Therefore, the conclusion of Step 2B is the claims 16-21 do not recite “significantly more” than the abstract idea. The test concludes the claims remain ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 16, the claim recites: receiving the biometric data continuously from the user for comparison to the account information. The previous limitation to the recited limitation recites wherein the client computing device comprises a personal computing device capable of communicating with the governmental system and obtaining biometric data continuously from the user. These functions are not clearly recited as executed by the voting system. The term “receiving… continuously” in the current limitation is interpreted to describe the voting system to receive the biometric data, but the 
Regarding claim 20, the claim recites wherein the account information includes: continuously implementing a biometric authentication routine comprising the facial scan of the user that is taken by a client computing device that is used by the user to access the voting system. The claim begins with an unclear description of account information being part of the method, where the function of continuously implementing a biometric authentication routine is not clearly defining concrete information that can be defined as account information. Further, the method step of continuously implementing suggests the process is executed by the voting system, but is followed by facial scan of the user that is taken by a client computing device. The limitations do not clearly define if the functions are executed by the voting system or the client computing device, where it would not be clear if the claim is infringed by having possession of the voting system or the client computing device. The limitations make the claim indefinite, thus claim 20 is rejected for being indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fein (US 2009/0079538, hereinafter “Fein”), in view of Pasha (US 2011/0320355, hereinafter “Pasha”).
Regarding Claim 16, Fein teaches 
A method, implemented by a voting system, for implementing an automated voting platform, (“FIGS. 3A-3D illustrate example of steps performed by the system 100 for securing online voting using a multilayered security process.” See Fein in [0042]) the method comprising:
receiving account information from a user, the account information including personally identifiable information of the user and voter registration information for the user; (“In a first step, the user 101 may come into a registration station 105, such as a city hall 102, to provide voter 125 and biometric information 127 in step 302. The registration station 105 receives the voter 125 and biometric information 127 
creating an account for the user on the automated voting platform and identifying the account as an unauthenticated account; (considering the account is a record of the voter: “The registration station 105 then sends the voter 125 and biometric information 127 to the voter processing center 110 in step 306. The voter processing center 110 upon receiving the voter 125 and biometric information 127 then stores it in at least one storage device 145 in step 308. The voter processing center 110 then sends the telephone number of the voter processing center 110 to the registration station 105, in response to the user 101 completing the voter 125 and biometric information 127 in step 310.” See Fein in [0042])
preventing the user from accessing the automated voting platform while the account is identified as an unauthenticated account; (interpreting preventing access as preventing the opening the voting ballot: “Once successful verifications are made for the voter and biometric information 125, 127, the online voting station 120 receives a voting ballot 126. The voting ballot 126 is displayed on the online voting station 120.” See Fein in [0038])
in response to receiving the verification, identifying the account as an authenticated account, (“The user 101 must use a calling station 115 that has the telephone number that the user 101 provided during the registration process. The voter processing center 110 may then identify the incoming call telephone number, for example, from using a reverse Automatic Number Identifier (ANI) database and queries for a match of the telephone number that the user 101 provided during the 
wherein identifying the account as an authenticated account further includes obtaining the location of a client computing device, (“the voter processing center 110 may request at least one voter information 125 based on a security level in step 332. The online voting station 120 may receive the at least one voter information 125 into the online voting station 120 by the user 101 in step 334, which in turn, sends it to the voter processing center 110. Upon receipt of the at least one voter information 125, the voter processing center 110 verifies the voter information in step 336.” See Fein in [0044]; “In contrast, in a presidential election, the voter processing center 110 may be programmed to request more voter information 125, such as name, address, citizenship and residence, birth date and place, driver's license number, telephone number. The voter processing center 110 then verifies the voter information 125.” See Fein in [0036]) 
wherein the client computing device comprises a personal computing device capable of communicating with the governmental system (where the client computing device is taught as an “online voting station” and the governmental system is taught as a “registration station”:  “The system 100 includes a registration station 105, voter processing center 110, calling station 115, and online voting station 120. The communications between and among the stations and/or center 105, 110, 115, may be via or include an Ethernet, a local area network (LAN), a wide 
and obtaining biometric data continuously from the user;
allowing the user to access the automated voting platform to submit a vote from the client computing device; (“The voter processing center 110 may then send a voting ballot 126 in step 344. The user 101 may receive the voting ballot 126 and makes a vote selection in step 346.” See Fein in [0045])
receiving the biometric data continuously from the user for comparison to the account information; (“the voter processing center 110 may request at least one biometric information 127 based on a security level in step 338.” See Fein in [0044]) and
providing the user access to the voting system based on receiving an authentic biometric data submission. (“Upon completion of a successful verification, the voter processing center 110 then request for at least one biometric information 127. Verifying includes retrieving voter information 125 from the one or more storage devices 145 associated with the voter 101, i.e., the voter as identified in the voting transaction request, from it database and comparing the voter information 125 to the information submitted as part of the proposed voting transaction request. Approval of the voting transaction depends upon verification of the voter information 125 inputted by the voter 101. The quantity of biometric information is the same logic as the voter information 125. The higher the level of security required, the more biometric information is requested. For example, in a presidential election the following biometric information 127 is required from the voter 101: face, fingerprint, hand geometry, retina, iris, signature, vein, and voice.” See Fein in [0036]; “the voter processing center 110 may request at least one biometric information 127 based on a security level in step 338. The online voting 
Fein does not expressly teach submitting the voter registration information to a governmental system; and receiving verification from the governmental system that the user is registered to vote.
However, Pasha does teach submitting the registration information to a governmental system (indicating a request to register: “The registering entity 401 may communicate registration information, such as their name, address, identification number, or other identifying information to the government authentication system 104. The registration information may also include portable consumer device information, such as a PAN, CV2 value, alias, and BIN.” See Pasha in [0052]) and receiving verification from the governmental system that the user is registered (“Upon receiving the registration information from the registering entity 401, the government authentication system 104 analyzes the information. The government authentication system 104 may then query the government identity database 106 to check if a user profile matches the information provided in the registration data, in operation 404. At operation 405, matching profile data is returned to the government authentication system 104 from the government identity database 106. At operation 406, the government authentication system 104 analyzes the profile data and the registration data. This operation may both verify that the registering entity 401 is a citizen, national, has a status with, or is registered with the government 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Fein the “process of registration with a governmental system” and “the verification of the registration to confirm an eligible registration”, as taught by Pasha, because the process of registration and verification at the governmental system provides security of the voter information and prevents fraudulent votes from being cast.
Fein is interpreted to teach in response to receiving the verification, identifying the account as an authenticated account where Fein teaches the voting system requesting verification for the account from the user. However, Fein does not explicitly teach the voting platform identifying the account as authenticated in response to the received governmental system verification.
However, Pasha does teach identifying the authenticated account (“At operation 308, the government authentication system 104, after it receives the profile data from the government identity database 106, may authenticate the sending entity 102. In an example embodiment, the government authentication system 104 authenticates the sending entity by analyzing the sending entity's profile data received from the government identity database 106.” See Pasha in [0045]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings “using a calling station to authenticate the voter registration”, as taught by Fein, to include “a government authentication system”, as taught by Pasha, because the verification at the governmental system provides security of the voter information and prevents fraudulent votes from being cast. 
Regarding Claim 21, Fein teaches 
A method for using multi-factor verification to verifying the identity of a voter accessing an automated voting platform, (“FIGS. 3A-3D illustrate example of steps performed by the system 100 for securing online voting using a multilayered security process.” See Fein in [0042]) the method comprising:
receiving a first confirmation comprising account information from a user, the account information including personally identifiable information of the user and voter registration information for the user; (“In a first step, the user 101 may come into a registration station 105, such as a city hall 102, to provide voter 125 and biometric information 127 in step 302. The registration station 105 receives the voter 125 and biometric information 127 of the user 101, including a telephone number of the user in step 304.” See Fein in [0042])
creating an account for the user on the automated voting platform and identifying the account as an unauthenticated account; (considering the account is a record of the voter: “The registration station 105 then sends the voter 125 and biometric information 127 to the voter processing center 110 in step 306. The voter processing center 110 upon receiving the voter 125 and biometric information 127 
preventing the user from accessing the automated voting platform to submit votes while the account is identified as an unauthenticated account; (interpreting preventing access as preventing the opening the voting ballot: “Once successful verifications are made for the voter and biometric information 125, 127, the online voting station 120 receives a voting ballot 126. The voting ballot 126 is displayed on the online voting station 120.” See Fein in [0038])
in response to receiving the verification, identifying the account as an authenticated account; (“The user 101 must use a calling station 115 that has the telephone number that the user 101 provided during the registration process. The voter processing center 110 may then identify the incoming call telephone number, for example, from using a reverse Automatic Number Identifier (ANI) database and queries for a match of the telephone number that the user 101 provided during the registration process in step 314.” … “if there is a match, the voter processing center 110 sends an acknowledgement for the match and requests that the user 101 hang up the phone and that the center 110 will call the user 101 back in step 316.” See Fein in [0043])
allowing the user to access the automated voting platform to submit a first vote; (“The voter processing center 110 may then send a voting ballot 126 in step 
receiving confirmation comprising biometric information, (“the voter processing center 110 may request at least one biometric information 127 based on a security level in step 338.” See Fein in [0044])
wherein prior to allowing the user to access a second vote the automated voting platform implements a biometric authentication routine by: comparing the biometric information to the biometric information saved in a database so that when the received biometric scan matches the biometric information saved in the database the user is allowed to access the automated voting platform to submit additional votes. (“Upon completion of a successful verification, the voter processing center 110 then request for at least one biometric information 127. Verifying includes retrieving voter information 125 from the one or more storage devices 145 associated with the voter 101, i.e., the voter as identified in the voting transaction request, from it database and comparing the voter information 125 to the information submitted as part of the proposed voting transaction request. Approval of the voting transaction depends upon verification of the voter information 125 inputted by the voter 101. The quantity of biometric information is the same logic as the voter information 125. The higher the level of security required, the more biometric information is requested. For example, in a presidential election the following biometric information 127 is required from the voter 101: face, fingerprint, hand geometry, retina, iris, signature, vein, and voice.” See Fein in [0036]; “the voter processing center 110 may request at least one biometric information 127 based on a security 
Fein does not expressly teach submitting the voter registration information to a governmental system; and receiving verification from the governmental system that the user is registered to vote.
However, Pasha does teach submitting the registration information to a governmental system (indicating a request to register: “The registering entity 401 may communicate registration information, such as their name, address, identification number, or other identifying information to the government authentication system 104. The registration information may also include portable consumer device information, such as a PAN, CV2 value, alias, and BIN.” See Pasha in [0052]) and receiving verification from the governmental system that the user is registered (“Upon receiving the registration information from the registering entity 401, the government authentication system 104 analyzes the information. The government authentication system 104 may then query the government identity database 106 to check if a user profile matches the information provided in the registration data, in operation 404. At operation 405, matching profile data is returned to the government authentication system 104 from the government identity database 106. At operation 406, the government authentication system 104 analyzes the profile data and the registration data. This operation may both verify that the registering entity 401 is a citizen, national, has a status with, or is registered with the government 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Fein the “process of registration with a governmental system” and “the verification of the registration to confirm an eligible registration”, as taught by Pasha, because the process of registration and verification at the governmental system provides security of the voter information and prevents fraudulent votes from being cast.
Fein is interpreted to teach in response to receiving the verification, identifying the account as an authenticated account where Fein teaches the voting system requesting verification for the account from the user. However, Fein does not explicitly teach the voting platform identifying the account as authenticated in response to the received governmental system verification.
However, Pasha does teach identifying the authenticated account (“At operation 308, the government authentication system 104, after it receives the profile data from the government identity database 106, may authenticate the sending entity 102. In an example embodiment, the government authentication system 104 authenticates the sending entity by analyzing the sending entity's profile data received from the government identity database 106.” See Pasha in [0045]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings “using a calling station to authenticate the voter registration”, as taught by Fein, to include “a government authentication system”, as taught by Pasha, because the verification at the governmental system provides security of the voter information and prevents fraudulent votes from being cast.
Regarding Claim 17, Fein, in view of Pasha, teaches the limitations of claim 16. Fein further teaches wherein submitting the voter registration information to a governmental system comprises one of: requesting, by the voting system, that the user be registered to vote; or requesting, by the voting system, that a user's voting registration status be verified. (“FIG. 4 is a process flow of a user registration in a value transfer with an identity database system 400, according to an example embodiment. This process may describe the steps a user may take to register with a value transfer system.” See Fein in [0052]). 
Regarding Claim 18, Fein, in view of Pasha, teaches the limitations of claim 16. Fein further teaches:
prior to allowing the user to access the automated voting platform to submit votes, implementing a biometric authentication routine (“The system includes (i) requesting at least one voter and biometric information based on a security level; (ii) receiving the at least one voter and biometric information from the user; (iii) verifying the at least one voter and biometric information against the stored voter and biometric information; (iv) in response to acceptable verifications, sending a voting ballot” See Fein in at least Abstract) by:
receiving, from a client computing device, a biometric scan of the user while the user is using the client computing device to access the voting system; (“the user 101 may indicate that the online voting station 120 is able to receive the following biometric information 127: fingerprint, hand geometry, and retina. Based on this information, the voting processing center 110 is able to determine that for the highest level of security, the voter information 125 that is required would be the voter's name and present address in step 354. The voter processing center 110 may then request at least one voter information 125 to be specifically only the name of the voter 101 and his/her present address in step 332. The voter processing center 110 may also similarly request at least one biometric information 127 to be specifically fingerprint, hand geometry, and retina in step 338.” See Fein in [0046])
comparing the received biometric scan to the biometric information received in the account information; (“Upon completion of a successful verification, the voter processing center 110 then request for at least one biometric information 127. Verifying includes retrieving voter information 125 from the one or more storage devices 145 associated with the voter 101, i.e., the voter as identified in the voting transaction request, from it database and comparing the voter information 125 to the information submitted as part of the proposed voting transaction request.” See Fein in [0036]) and
when the received biometric scan matches the biometric information received in the account information, allowing the user to access the automated voting platform to submit votes. (“Upon receipt of the at least one biometric information 127, the voter processing center 110 then verifies the biometric information 127 in step 
Regarding Claim 19, Fein teaches the limitations of claim 18. Fein further teaches wherein the biometric scan and the biometric information each comprises a facial scan of the user. (interpreting the voting system has the scanning device: “The biometric information 127 may include: [0024] face: the analysis of facial characteristics [0025] fingerprint: the analysis of an individual's unique fingerprints [0026] hand geometry: the analysis of the shape of the hand and length of the fingers [0027] retina: the analysis of the capillary vessels located at the back of the eye [0028] iris: the analysis of the colored ring that surrounds the eye's pupil [0029] signature: the analysis of the way a person signs his name [0030] vein: the analysis of pattern of veins in the back if the hand and the wrist [0031] voice: the analysis of the tone, pitch, cadence and frequency of a person's voice.” See Fein in [0023]-[0031])
Regarding Claim 20, Fein teaches the limitations of claim 18. Fein further teaches wherein the account information includes: 
continuously implementing a biometric authentication routine comprising the facial scan of the user that is taken by a client computing device that is used by the user to access the voting system; (“The registration station 105 receives the voter 125 and biometric information 127 of the user 101, including a telephone number of the user in step 304.” See Fein in [0042]) 
saving the facial scan to a database; (“The registration station 105 receives the voter 125 and biometric information 127 of the user 101, including a telephone number of the user in step 304. The registration station 105 then sends the voter 
for each facial scan that is obtained: comparing the facial scan to the facial scan saved in a database that was received in the account information; (“Upon completion of a successful verification, the voter processing center 110 then request for at least one biometric information 127. Verifying includes retrieving voter information 125 from the one or more storage devices 145 associated with the voter 101, i.e., the voter as identified in the voting transaction request, from it database and comparing the voter information 125 to the information submitted as part of the proposed voting transaction request.” See Fein in [0036]) and
upon determining that received facial scan matches the facial scan saved in the database, continuing to grant access to the automated voting platform to the client computing device. (interpreting the voting platform is for voting: “Upon receipt of the at least one biometric information 127, the voter processing center 110 then verifies the biometric information 127 in step 342.” … “The voter processing center 110 may then send a voting ballot 126 in step 344.” See Fein in [0044]-[0045])


Response to Arguments
Applicant’s arguments, filed 28 October 2020, with respect to the rejections under 35 USC 101, 35 USC 112 and 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 101, the Applicant argues: Claims 16-21 were rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.
Applicant respectfully maintains its disagreement with the Section 101 rejections. Under the clarified standards of the 2019 Revised Subject Matter Eligibility Guidance ("Guidance"), it is clear that Applicant's claimed invention satisfies the eligibility requirements of Section 10 I as directed to a practical application. Applicant suggests that under the Guidance, the claims are not directed to an abstract idea since the alleged abstract idea is integrated into a practical application. Applicant takes the position that even if the overall concept of the invention falls within certain methods of organizing human activity, the claims as presented offer substantially more than the concept itself. Applicant respectfully reminds the Examiner about the Guidance's warning against framing an abstract idea as the claim itself.
In response: the claims have not been amended sufficiently to provide the practical application that is argued is described by the claimed invention. The abstract idea remains merely executed by a computer.
The Applicant further argues: As an initial matter, Section I of the Guidance explains that the judicial exceptions are for subject matter that has been identified as the “basic tools of scientific and technological work,” which includes "abstract ideas" such as mathematical concepts, certain methods of organizing human activity, and mental 
In response: the claim continues to recite the functions of an “automated voting system”, clearly describing the functions of a voting system that can be executed by people. The limitation of “identifying the account as an authenticated account” is the result of receiving confirmation from another system that authenticated the account. The limitation of “obtaining the location of a client computing device” has not been included as part of the analysis and has no purpose in the claimed invention, and thus is considered as receiving voter registration information. This interpretation leads to the concept the voting agent is acquiring the photo ID of the voter, which includes the address to confirm if the voter is at the correct voting station. The claims have not been amended to recite the practical application.
The Applicant further argues: Moreover, the Guidance instructs that examiners should evaluate whether the judicial exception is integrated into a practical application of the exception. The Guidance expressly states, "Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not directed to the 
In response: the limitation of “obtaining the location of a client computing device” has not been included as part of the analysis and has no purpose in the claimed invention, and thus is considered as receiving voter registration information. This interpretation leads to the concept the voting agent is acquiring the photo ID of the voter, which includes the address to confirm if the voter is at the correct voting station. The claims have not been amended to recite the practical application. The limitation "obtaining biometric data continuously from the user" is not clearly reciting if the voting station includes a scanner or if the user device is instructed to request a biometric scan. The indefinite limitation does not clearly describe how the biometric data is continuously obtained, and can be interpreted as the voting agent asking for the voter’s photo ID at every point of the voting process and to place more than one vote. 
The Applicant further argues: Further, the claims as amended could not be performed by a voting agent because the claims disclose a process "wherein the client computing device comprises a personal computing device capable of communicating with the governmental system and obtaining biometric data continuously from the user." Thus, the purpose of the claim is to eliminate the voting agent and the current method in favor of a more logistical and convenient process, utilizing the new methods claimed. Examiner equates claim 20 as being similar to a scan of digital photographs. This is a false equivalency of a continuous biometric scan of a user's face. First, the Examiner notes that obtaining the scan of the user is equivalent to "the user continuously takes pictures and sends them to the central server." However, in the present claims, the user doesn't continuously engage the facial scan system, but the biometric authentication routine is being implemented by the claimed voting system. Also, the voting agent does not and cannot constantly ask for photo identification of the user because the photo will not provide continuous engagement of the user. The continuous facial scan implements a biometric authentication that "require[s] the user to continuously provide matching biometric information in order to retain access to the voting platform." See paragraph [0041] of the present application. Constantly providing a photo of the user would not ensure the same authentication as a biometric facial scan. The verification process claimed is more dynamic and active than the methods cited by the examiner.
In response: the claims still recite the client computing device as external to the voting system, thus any functions performed by the client computing device are not clearly recited as instructions from the voting system. A re-evaluation of the biometric scan as a facial scan could be better interpreted as the voting agent receiving the voter’s photo ID 
The Applicant further argues: Applicant does not assert that it is entitled to a claim that exclude others from sending a recognition message. Instead, because Applicant's claims recite numerous additional claim elements beyond the alleged abstract ideas/mental processes, which now includes a number of tools and verifications, including the continuous gathering of biometric data that eliminates the fraud or human error prevalent in current methods, which in combination integrate the alleged judicial exceptions into a practical application. Thus, that which has been considered a judicial exception by the Examiner is, in whole, a practical application because it imposes meaningful limits that are specific and serve to integrate any portion of the claim considered abstract into a process. 
In response: The numerous additional elements are not recited as part of the claimed invention, which is the recited voting system. The client computing device is connected to the voting system but it is not clearly recited to execute instructions from the voting system. The governmental system is separate from the voting system, where it only receives data and sends data. The claims have not been amended enough to recite the purported practical application because they still recite a computer merely executing the abstract idea.
The claims 16-21 are concluded to remain rejected under 101. 

Regarding the rejection under 35 USC 112, the Applicant argues: Claims 16-21 were rejected under 35 U.S.C. § 112 as being indefinite for failing to particularly point out 
In response: As presented, the amendments are shown to overcome the issues in the previous action. However, the amendments have presented new issues of indefiniteness. Therefore, the claims 16-20 remain rejected under 112(b). 

Regarding the rejection under 35 USC 103, the Applicant argues: Claims 16, 17, and 21 were rejected under 35 U.S.C. § 103 as being unpatentable over Kaplan (US 8,843,389) in view of Ohta (US 8,135,385). Claim 16 is amended to recite, in part: "wherein identifying the account as an authenticated account further includes obtaining the location of a client computing device, wherein the client computing device comprises a personal computing device capable of communicating with the governmental system and obtaining biometric data continuously from the user" and "receiving the biometric data continuously from the user for comparison to the account information." These amendments are supported at least by disclosure in paragraphs [0039] and [0041] respectively. None of the cited references, alone or in combination, appear to teach these elements of amended independent claim 16. Kaplan teaches a mobilized polling station 100 that does not appear to include "obtaining the location of a client computing device, wherein the client computing device comprises a personal computing device" as recited in amended claim 16. 
Claims 19-20 were rejected under 35 U.S.C. § 103 as being unpatentable over Kaplan in view of Ohta and in view of Coffin (US 5,991,429). However, Claim 16 is amended as discussed above and claim 20 is amended to recite, in part:" ... continuously implementing a biometric authentication routine ... " None of the cited references appear to teach this limitation. Applicant therefore respectfully requests that the Examiner withdraw the rejections under 35 U.S.C. § 103 of claims 19-20.
In response: In view of the amendments, a new grounds of rejection is presented to clearly teach the limitations of the claimed invention. With the new grounds of rejection, the claims 16-21 remain rejected under 103. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERM/Examiner, Art Unit 3685


/STEVEN S KIM/Primary Examiner, Art Unit 3685